SENTENCIA
En el caso de autos, el Ledo. Luis G. Rufián Martín pre-sentó una apelación en la que solicitó la revocación de una sentencia emitida por el Tribunal de Apelaciones; además, la acompañó con una moción en auxilio de jurisdicción.
Considerado el recurso como un certiorari, por estar igualmente dividido el Tribunal y conforme lo dispuesto en la Regla 4(a) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A, se expide el auto y se dicta una sentencia confirmatoria de la emitida en el caso de autos por el foro apelativo y se deniega la moción en auxilio de jurisdicción.

Notifíquese inmediatamente por teléfono, facsímil y por la vía ordinaria.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. La Jueza Presidenta Señora Na-*723veira Merly, el Juez Asociado Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta denegarIan el recurso. El Juez Asociado Señor Rebollo Lopez emitió un voto disidente. Los Jueces Asociados Señores Corrada Del RIo y Rivera Perez expedirlan. El Juez Asociado Señor Fuster Berligeri no intervino.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo
-0-